BRADY, Justice.
A thorough and careful reading of the pleadings and record in this case along with a study of the briefs of counsel and the authorities cited by both appellant and *424appellee convinces us that the astute circuit court judge was correct in affirming the directed verdict granted the appellee-plaintiff in the county court because as stated below the appellants-defendants were given “credit for everything, under the pleadings and evidence, the jury could have justly and legally allowed” there being no cross-appeal by the appellee.
Affirmed.
ETHRIDGE, C. J., and JONES, INZER and ROBERTSON, JJ., concur.